Title: To George Washington from Matthias Slough, 16 February 1797
From: Slough, Matthias
To: Washington, George


                        
                            My Dear & most Hond Sir 
                            Lancaster 16th February 1797
                        
                        
                        I had the Honour to have your Excellencys highly Esteemed favour of the 13th
                            Currant which covered Six hundred Dollars Duly handed me by the Evening after the day of its
                            date by Mr Crawford and also that of the 11th Covering a Duplicate of your first, and in
                            reply beg leave to mention to you That I shall forward the two mares which I had the Honour
                            to purchase for you about the Middle of the Ensueing Week and in the Main time I Shall if
                            Possible procure a third, should that however not be Possible I have a Gelding in View which
                            I think a Verry Tollerable Match to your young Mare which I Contemplate Sending forward
                            Priviously to Sending the mares in order to give you an opportunity of Seeing and having him
                            Tryed in Harness in which he is Verry Gentle and well used to, he having drawn
                                Leader of a Team for Sometime, He is a fine bay
                            without any white, five years old the ensueing Spring, full fifteen hands high, Gentle and
                            Spirited, and in my oppinion handsome, and can be purchased for Two hundred Dollars, Should
                            you approve of this Discription of him and will Honour me with your Commands he Shall be
                            Sent forward Imediately, and if you Should not approve of him it will be no Disapointment to
                            me to have him returned as the Sum I can purchase him for and which I mentioned above can be
                            readyly got for him here, The reason the mares are Detaind is because the man whom I
                            purchased them from is going to the City at that time and has Kindly offered to take care of
                            them and to See them Safely Delivered, which therefore I Preferr over to Sending them by a
                            Stranger, And which I hope you will approve.
                        Having the opportunity of the Western Mail which is detained by the Ice in the
                            Susquahannah, the high Waters and Deep roads I think it my duty to make you acquainted with
                            what I have done and intend doing in the Business you have done me the Honour to Commit to
                            me to enable you If agreeable to forward your further Commands or
                            directions on the Subject by the return of the Mail or the Stage from Mr
                            Dunwoodys which comes up and returns Every day, and have Honour to remain
                            My Dear & most Honoured Sir Your highly Hond and most Obediant Humble Servant
                        
                            Matthias Slough
                            
                        
                    